Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The IDS documents dated 12/18/2019, 4/9/2020, 1/12/2021, 2/24/2021, 5/6/2021 and 12/1/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 12/18/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Samaritano et al. (U.S. Patent 10,173,775).

In regards to claim 1, Samaritano et al (henceforth referred to as Samaritano) disclose an unmanned aerial vehicle (UAV).  Samaritano teaches a “thrust system” that functions equivalent to a UAV,comprising:
a central body having a lateral dimension substantially less than a vertical dimension (see figure 1 of Samaritano); and
one or more propulsion units supported by the central body (items 132), wherein the one or more propulsion units comprise rotor blades (items 131) configured to rotate to generate lift for the UAV.

In regards to claim 2, Samaritano discloses that the lateral dimension is a width w of the central body and the vertical dimension is a height h of the central body, and the ratio of h : w is greater than or equal to 2:1.  The aircraft of Samaritano is configured as claimed with a height and width in a ratio that includes 2:1.

In regards to claim 3, Samaritano discloses that the central body also has a length / of the central body, and the ratio of / : w is greater than or equal to 2:1.  As illustrated in figure 1, the aircraft of Samaritano has a length to width greater than 2:1.

In regards to claim 4, Samaritano discloses that the width of the central body is sized to be small enough to reduce obstruction of downward airflow generated by the 

In regards to claim 8, Samaritano discloses that the lateral dimension is sized to be small enough to permit the UAV to land or take off from a user’s hand while allowing a user’s hand to grasp opposing sides of the central body.  The aircraft of Samaritano is capable of functioning in the manner claimed.

In regards to claim 9, Samaritano discloses that the vertical dimension is sized to be great enough to allow the UAV to land or take off from a user’s hand without the user’s hand coming into contact with the rotor blades when the user’s hand grasps opposing sides of the central body.  The aircraft of Samaritano is capable of functioning in the manner claimed.

In regards to claim 10, Samaritano discloses that the central body is shaped to provide less than a predetermined threshold of air resistance in a direction of flight.  The design of the Samaritano fuselage/body portion of the aircraft incorporates a design threshold of air resistance in the direction of flight.

In regards to claim 11, Samaritano discloses that the one or more propulsion units are directly supported on the central body without the use of arms extending away from the central body (see figures).

In regards to claim 12, Samaritano discloses a method for providing an unmanned aerial vehicle (UAV), comprising:
providing a central body having a lateral dimension substantially less than a vertical dimension (see configuration of UAV in Samaritano figure 1); and
supporting, by the central body, one or more propulsion units, wherein the one or more propulsion units comprise rotor blades configured to rotate to generate lift for the UAV (items 131).

In regards to claim 13, Samaritano discloses that the lateral dimension is a width w of the central body and the vertical dimension is a height h of the central body, and the ratio of h : w is greater than or equal to 2:1.  The aircraft of Samaritano is configured as claimed with a height and width in a ratio that includes 2:1.

In regards to claim 14, Samaritano discloses that the width of the central body is sized to be small enough to reduce obstruction of downward airflow generated by the rotor blades.  The narrow central body of the Samaritano design advantageously provides free flow of downward airflow from its rotor blades.

In regards to claim 16, Samaritano discloses that the image capture device is supported by the central body with aid of a carrier that permits the image capture device to rotate about one or more axes relative to the central body.  The aircraft of Samaritano is capable of functioning in the manner claimed.

In regards to claim 17, Samaritano discloses that the lateral dimension is sized to be small enough to permit the UAV to land or take off from a user’s hand while allowing a user’s hand to grasp opposing sides of the central body.  The aircraft of Samaritano is capable of functioning in the manner claimed.

In regards to claim 18, Samaritano discloses that the vertical dimension is sized to be great enough to allow the UAV to land or take off from a user’s hand without the user’s hand coming into contact with the rotor blades when the user’s hand grasps opposing sides of the central body.  The aircraft of Samaritano is capable of functioning in the manner claimed.

In regards to claim 19, Samaritano discloses that the central body is shaped to provide less than a predetermined threshold of air resistance in a direction of flight.  The design of the Samaritano fuselage/body portion of the aircraft incorporates a design threshold of air resistance in the direction of flight.

In regards to claim 20, Samaritano discloses that the one or more propulsion units are directly supported on the central body without the use of arms extending away from the central body.  Note the configuration of the propulsion units of Samaritano. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaritano et al. (U.S. Patent 10,173,775).

In regards to claim 5, Samaritano fails to disclose explicitly that the lateral dimension is less than 3 cm.  However, it would have been an obvious matter of design .

Claims 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaritano et al. (U.S. Patent 10,173,775) in view of Zhou et al. (U.S. Patent Application Publication 2016/0076892).

In regards to claims 6 and 15, Samaritano discloses an aircraft (thrust system) operable to handle transporting multiple different components, but fails to explicitly teach an image capture device supported by the central body.  However, mounting cameras on drones/uav aircraft is common and Zhou et al (henceforth referred to as Zhou) teaches mounting an image capturing device rotatably on a drone (par. 169).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a image capturing device in/on the central body of the Samaritano drone as taught by Zhou, to allow for surveillance;
The aircraft of Samaritano, as depicted, shows that the central body has a portable and ergonomic shape to permit handheld imaging (see figures 8 and 9).

In regards to claim 7, Samaritano as modified by Zhou discloses that the image capture device is supported by the central body with aid of a carrier that permits the 

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641